Citation Nr: 0031738	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-13 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than January 12, 
1998, for assignment of a 100 percent rating for paraplegia 
of the lower extremities due to multiple sclerosis.

2.  Entitlement to an effective date earlier than January 27, 
1997, for a grant of service connection with a 40 percent 
rating for paralysis of the right upper extremity due to 
multiple sclerosis, and entitlement to an effective date 
earlier than January 12, 1998, for assignment of a 70 percent 
rating for that disorder.

3.  Entitlement to an effective date earlier than April 6, 
1997, for a grant of service connection with a 40 percent 
rating for a hyperreflexic bladder due to multiple sclerosis.

4.  Entitlement to an effective date earlier than January 12, 
1998, for special monthly compensation based on loss of use 
of three extremities (including the loss of use of both lower 
extremities with additional service-connected disabilities 
independently ratable as 100 percent disabling) and based on 
the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from August 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1999 by the 
Department of Veterans Affairs (VA) Milwaukee, Wisconsin, 
Regional Office (RO).  In the decision, the RO assigned 
effective dates for increased compensation, including special 
monthly compensation, for disabilities associated with the 
veteran's service-connected multiple sclerosis.  

The Board notes that in a written brief dated in October 
2000, the veteran's representative raised claims for 
additional special monthly compensation and for a clothing 
allowance.  Those issues, however, have not been adjudicated 
by the RO and have not been developed for appellate review.  
Accordingly, the Board refers those issues to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issues on 
appeal has been obtained.  

2.  The veteran's formal claim for increased compensation for 
multiple sclerosis was received on October 14, 1998.

3.  A VA treatment record dated October 16, 1997, qualifies 
as an informal claim for increased compensation.

4.  The earliest date as of which it is factually 
ascertainable that there was an increase in disability from 
multiple sclerosis with resultant paraplegia of the lower 
extremities with loss of use of both feet is January 12, 
1998. 

5.  The earliest date as of which it is factually 
ascertainable that there was an increase in disability from 
multiple sclerosis with resultant weakness of the right arm 
was January 27, 1997, and the earliest date as of which it is 
factually ascertainable that the veteran had paralysis of the 
right upper extremity was January 12, 1998.

6.  The earliest date as of which it is factually 
ascertainable that there was an increase in disability from 
multiple sclerosis with resultant hyperreflexic bladder is 
April 6, 1997.

7.  The earliest date as of which it is factually 
ascertainable that there was an increase in disability from 
multiple sclerosis resulting in loss of use of three 
extremities (including the loss of use of both lower 
extremities with additional service-connected disabilities 
independently ratable as 100 percent disabling) and the need 
for aid and attendance is January 12, 1998.  




CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than 
January 12, 1998, for assignment of a 100 percent rating for 
paraplegia of the lower extremities due to multiple sclerosis 
are not met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.400 (2000).

2.  The requirements for an effective date earlier than 
January 27, 1997, for a grant of service connection and 40 
percent rating for paralysis of the right upper extremity due 
to multiple sclerosis, and an effective date earlier than 
January 12, 1998, for assignment of a 70 percent rating for 
that disorder are not met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.102, 3.400 (2000).

3.  The requirements for an effective date earlier than April 
6, 1997, for a grant of service connection and 40 percent 
rating for a hyperreflexic bladder due to multiple sclerosis 
are not met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.400 (2000).

4.  The requirements for an effective date earlier than 
January 12, 1998, for special monthly compensation based on 
loss of use of three extremities (including the loss of use 
of both lower extremities with additional service-connected 
disabilities independently ratable as 100 percent disabling) 
and based on the need for aid and attendance are not met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.102, 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO should have assigned earlier 
effective dates for increased compensation for disabilities 
associated with his service-connected multiple sclerosis.  He 
argues that the increased compensation should be effective 
from six years earlier.

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, and 
post-service medical treatment records.  He has been afforded 
disability evaluation examinations.  He has also had a 
personal hearing.  The Board does not know of any additional 
relevant evidence that is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

The Board has considered the full history of the veteran's 
service-connected disabilities.  The veteran's service 
medical records show that he served in Vietnam and received a 
serious head wound in August 1970.  He filed his original 
claim for disability compensation in November 1970.  In a 
rating action of April 1971, the RO granted service 
connection for traumatic encephalopathy; a fragment wound, 
right occipital area; ophthalmoplegia; and a skull defect, 
and assigned a 100 percent pre-stabilization disability 
rating.  Subsequently, in a rating decision of March 1973, 
the RO revised the rating to reflect service connection for 
organic brain syndrome, chronic, associated with brain 
trauma, rated as 70 percent disabling; a skull defect, 
occipital region, rated as 50 percent disabling; paralysis of 
the sciatic nerve, rated as 40 percent disabling; residuals, 
postoperative, left exotropia with homonymous hemianopsia, 
rated as 30 percent disabling; and paralysis of the cranial 
nerve, rated as 10 percent disabling.  The combined rating 
was 100 percent.  

A VA hospital discharge summary dated in November 1989 shows 
that the veteran reported that he could jog until three years 
earlier, but that since then his lower extremities had become 
progressively weaker.  Following evaluation and testing, the 
pertinent diagnosis was multiple sclerosis.  A VA hospital 
summary dated in August 1991 shows that the veteran was 
treated for an acute exacerbation of multiple sclerosis.  A 
letter dated in September 1991 from a VA neurologist was to 
the effect that the onset of the veteran's multiple sclerosis 
was shortly after his head injury in service.  In October 
1991, the veteran, through his representative, filed a claim 
for service connection for multiple sclerosis.  The RO denied 
that claim in a decision of November 1991; however, the 
veteran filed an appeal.  He testified in support of the 
claim for service connection during a hearing held at the RO 
in January 1992.  The veteran stated that his multiple 
sclerosis had not been diagnosed until 1989, but said that he 
believed that he had symptoms of the disorder, such as 
trouble walking, for almost twenty years.  He said that he 
sometimes had to use a cane.  He also said that when he had 
been hospitalized he had been given a wheelchair to walk 
behind.  In a decision of January 1992, the hearing officer 
confirmed the denial of service connection for multiple 
sclerosis, noting that it had not been manifest within the 
seven year presumptive period.  

Subsequently, in a decision of September 1992, the Board 
granted the claim for service connection for multiple 
sclerosis, citing the opinion by the VA neurologist who 
linked the disorder to service.  Subsequently, in a rating 
decision of October 1992, the RO effectuated the Board's 
decision by granting service connection for impairment of the 
left lower extremity due to multiple sclerosis, rated as 40 
percent disabling; impairment of the right lower extremity 
due to multiple sclerosis, rated as 40 percent disabling; 
residuals, P.O., left exotropia with homonymous hemianopsia 
due to multiple sclerosis, rated as 30 percent disabling; 
paralysis of the cranial nerve, rated as 10 percent 
disabling; and speech impairment due to multiple sclerosis, 
rated as 10 percent disabling.  The RO also continued the 70 
percent rating for organic brain syndrome, chronic associated 
with brain trauma; the 50 percent rating for a skull defect 
of the occipital region; and the 40 percent rating for 
paralysis of the sciatic nerve.   The combined rating 
remained at 100 percent.  

The RO advised the veteran of the decision and of his right 
to file an appeal in a letter dated in November 1992, but he 
did not file an appeal and the decision because final.  

No additional correspondence was received from the veteran 
until October 14, 1998, when the RO received a statement in 
support of claim from the veteran in which he stated that he 
wanted to reopen his claim for service connection and amend 
it to include multiple sclerosis.  Because service connection 
had already been granted for multiple sclerosis, the RO 
interpreted the veteran's correspondence as a claim for 
increased compensation.  Attached to the statement from the 
veteran was a letter dated in October 1991 from a VA 
neurologist which was addressed to the Agent Orange Veteran 
Payment Program.  The letter was to the effect that the 
veteran was totally disabled by his demyelinating disease.  
The disability reportedly included cognitive changes with 
overt perseverative tendencies, excessive anxiety, and poor 
memory.  His motor disability involved spastic paraparesis 
with unstable gait.  

The RO subsequently obtained the veteran's recent VA medical 
treatment records.  A record dated in November 1996 shows 
that the veteran reported that he tripped a month earlier and 
had twisted his right ankle.  Following examination, the 
diagnostic impression was right ankle instability, ? cause.  
An orthopedic clinic record of the same date notes that the 
veteran was service-connected for multiple sclerosis, and now 
had bilateral foot drop and subtalar instability during 
ambulation.  The plan was to have the veteran use bilateral 
ankle fixation orthotics.  The veteran was also issued a 
wheelchair for long distance mobility.  A record dated in 
December 1996 shows that the veteran denied having bladder or 
bowel problems, denied falls, and stated that his right ankle 
instability had resolved.  

A record dated January 27, 1997, shows that the veteran was 
seen in the neurology clinic for Avonex teaching for multiple 
sclerosis.  He was instructed regarding the general 
principles of weekly injections.  A record from the physical 
therapy multiple sclerosis  clinic which is also dated 
January 27,1997, shows that the veteran reported that he was 
doing well and managing well at home.  He denied having any 
falls, but reported that he had lost his balance.  He said 
that he still walked at home for 20 to 30 feet or less, and 
that he used walls or furniture to hold on to.  He reported 
that he did not use any assistive device or wheelchair.  On 
examination, it was noted that the veteran had moderate 
involvement of the right arm and leg with some ataxia present 
in all four extremities, right greater than left.  The 
veteran was very resistive to setting up an early appointment 
in physical therapy to come in for a full assessment, but did 
agree to come in March when the weather was better.  It was 
stated that the veteran could definitely use an assistive 
device to improve safety of ambulation, but the veteran said 
that he wanted to wait until March when he came in again.  On 
examination, there was weakness and ataxia, right greater 
than left.  

A VA podiatry clinic record dated in April 1997 shows that 
the veteran was seen for evaluation for bracing to allow 
improved ambulation.  It was noted that he had a history of 
multiple sclerosis, and had difficulty walking due to 
incoordination and weakness.  On examination there was 
muscular weakness in both feet and legs in all directions.  
Another record dated in April 1997 shows that the veteran 
reported having back pain for a week.  He also reported 
having frequency of urination.  Following examination, the 
diagnosis was urinary tract infection, possible prostatitis.  
Medication was prescribed.  

A physical therapy consultation report dated in April 1997 
shows that the veteran was evaluated for a wheelchair and 
walker.  The veteran reported that he had a recent flare-up 
of problems.  Since developing back pain, he had increased 
difficulty with mobility and had to crawl around on the floor 
since he did not feel secure walking.  He was able to walk 
for 40 feet with a wheeled walker.  He tended to drag his 
right foot.  The veteran was cautioned about trying to 
ambulate as he was at high risk for falls.  The veteran's 
caregiver was instructed regarding how to fold, unfold and 
use a walker safely.  A record dated April 6, 1997, shows 
that the veteran was seen for a follow up regarding 
cellulitis of the right lower extremity.  It reportedly had 
improved.  

A VA record dated in May 1997 shows that the veteran 
complained of having a recurrence of back pain.  He said that 
it was 5 on a scale of 10 with standing.  He also reported 
decreased strength in the hands, decreased ability to walk, 
urinary incontinence and a headache.  He reportedly had been 
treated a month earlier with good results, but the symptoms 
had returned this morning.  The veteran was given 
prescriptions, and instructed on the use of a condom 
catheter.  A chest x-ray was negative.  Upon returning from 
having the x-ray taken, the veteran reported that his 
symptoms had decreased.  The assessment was acute illness, 
symptoms suggest urinary tract infection.  A record dated a 
week later in May 1997 shows that the veteran arrived in a 
wheelchair and his speech was slow.  A urine culture revealed 
e-coli.  The assessment was recurrent e-coli urinary tract 
infection.  

A VA primary care record dated in June 1997 shows that the 
impression was recurrent urinary tract infection and ? 
polyuria, probably due to increased hydration.  A VA podiatry 
clinic record shows that the veteran reportedly was unable to 
wear ankle braces because they cut into the ankle and caused 
pain.  It was also difficult to fit them into his boots.  The 
examiner indicated that he would modify the braces and call 
the veteran when they were done.  A podiatry clinic record 
dated in August 1997 shows that the veteran was seen for a 
follow up of foot care with a main complaint of swelling of 
the legs.  It was noted that he had a history of multiple 
sclerosis, with minimal ambulation.  

A VA urology clinic record dated in October 1997 shows that 
the veteran complained of urinary frequency and nocturia 4 to 
6 times.  He denied having a urinary infection.  An IVP 
revealed moderate post void residual.  The assessment was 
retentive voiding symptoms.  It was noted that the veteran 
was at risk for neurogenic bladder secondary to multiple 
sclerosis.  A cystoscopy performed in December 1997 was 
normal.  A genitourinary clinic record dated in December 1997 
shows that the veteran complained of urinary tract 
infections, frequency, nocturia 4 to 6 times, and severe 
urgency.  He denied incontinence.  Following examination, the 
impression was reasonable bladder capacity with good 
compliance.  

A VA neurology clinic record dated January 12, 1998, shows 
that the veteran said that he was doing well, but had urinary 
frequency over the past 6 months.  On physical examination, 
there was spastic quadriplegia of the lower extremities.  
Strength was 5/5 in the upper extremities.  Right hip flexion 
was 1/5.  Left flexion was 4/5.  The assessment was spastic 
quadriparesis.  

The veteran was also afforded a neurology examination by the 
VA in November 1998.  The report shows that the veteran 
reported that he had now become left handed.  His 
neurological symptoms or the right left and right arm had 
been exacerbated in January 1998 without alleviating or 
aggravating factors.  He said that he was followed by the 
multiple sclerosis clinic and the genitourinary clinic 
regularly.  Treatment had failed and physical therapy did not 
help.  The condition reportedly had become progressively 
worse over the past six years, especially this year, mostly 
with respect to the right arm and right leg.  The eyes and 
right side of the face had been stable.  He had no complaints 
about speech, but said that his mother told him that he 
slurred his speech if he spoke too fast.  He denied having 
any seizure or dizziness, but had occasional headaches of a 
nonspecific kind.  

Following examination, the diagnoses were (1) record of 
occipital fracture, status post craniectomy, with organic 
brain disease and encephalomalacia of the right occipital and 
parietal areas; (2) multiple sclerosis, in exacerbation; with 
paralysis of the right upper extremity with loss of use of 
the right hand, paraplegic of both lower extremities, right 
leg weaker than the left, wheelchair bound, right facial 
palsy, record of paralysis of tenth cranial nerve and speech 
disturbances resolved, and hyperreflexic bladder.   

Subsequently, in a rating decision of May 1999, the RO 
increased the rating for paraplegia of the lower extremities 
from a combined rating of 80 percent under Diagnostic Code 
5520 (which had been assigned for moderately-severe 
incomplete paralysis of the sciatic nerve of each leg) to 100 
percent based on loss of use of both feet under Diagnostic 
Code 5110 effective from January 12, 1998; granted service 
connection for paralysis of the right arm rated as 40 percent 
disabling apparently under Diagnostic Code 8512 (for moderate 
incomplete paralysis of the lower radicular nerve group of 
the major extremity) effective from January 27, 1997, and 
rated as 70 percent disabling under Diagnostic Code 5125 
based on loss of use of the right (major) hand effective from 
January 12, 1998; granted service connection for urinary 
frequency, rated as 40 percent disabling under Diagnostic 
Code 7542 (neurogenic bladder to be rated on basis of voiding 
dysfunction with a 40 percent rating warranted where the 
disorder requires the wearing of an absorbent material which 
must be changed 2-4 times per day) effective from April 6, 
1997; and granted special monthly compensation based on loss 
of use of three extremities and the need for aid and 
attendance, effective from January 12, 1998.  The RO also 
confirmed the previously assigned rating for the veteran's 
left eye disorder, the cranial nerve paralysis, the speech 
impairment, and organic brain syndrome.  

In June 1999, the veteran, through his representative, filed 
a notice of disagreement with the effective dates of his 
increased compensation.  In a letter dated in June 1999, the 
veteran stated that because he had previously been receiving 
a 100 percent rating, he did not realize that he could make a 
claim for additional compensation.  He said that the doctors 
in his clinic knew that he was getting worse, but did not say 
anything to him.  He further stated that he had been using a 
wheelchair for six years, and that he had to urinate all the 
time, found it difficult to walk, and was not able to use his 
right hand.  He stated that he was only disagreeing with the 
number of years of retroactive benefits, and did not disagree 
with the rating regarding the level of monthly compensation.  
He stated that he felt that he was entitled to at least four 
additional years of retroactive benefits.  

The veteran and his mother presented essentially the same 
argument during a hearing held at the RO in September 1999.  
He stated, in essence, that he should be granted retroactive 
benefits for a period of six years because his multiple 
sclerosis has been at the same level of disability for that 
period of time.  

In evaluating the veteran's claim for earlier effective dates 
for increased compensation, the Board notes that the law and 
regulations provide that the effective date of an increased 
rating shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  The effective date of 
an increase in disability compensation may also be assigned 
for up to one year prior to the date of the receipt of the 
claim if it is factually ascertainable that an increase in 
disability occurred if the claim is received within one year 
from such date.  See 38 C.F.R. § 3.400(o) (2000).  See Harper 
v. Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98.

The Board has noted that the veteran has argued that his VA 
doctors were aware of deteriorating conditions, but failed to 
advise him to seek increased compensation.  The Board notes, 
however, that under the application regulations pertaining to 
effective dates, such circumstances described by the veteran 
do not provide a basis for assigning an earlier effective 
date for increased compensation.  Nevertheless, with respect 
to the treatment at a VA facility, the Board notes that the 
date of outpatient or hospital examination or the date of 
admission to a VA hospital for a service-connected disability 
may be accepted as the date of receipt of an informal claim 
for increased rating pursuant to 38 C.F.R. § 3.157(b)(1) 
(2000).  However, that is subject to requirements of 
38 C.F.R. § 3.155 that a veteran submit a formal claim within 
one year of the informal claim.  

As applied to the facts of this case, the earliest VA record 
which was still within one year prior to the October 14, 
1998, formal claim is a VA record dated October 16, 1997.  
Thus, October 16, 1997, may be considered to be the date of 
the veteran's informal claim.  In order to determine whether 
earlier effective dates are warranted, the Board must 
determine whether the criteria for increased compensation 
were met earlier than that date assigned by the RO, but 
within one year prior to October 16, 1997.  In other words, 
the earliest possible effective date for any increased rating 
would be October 16, 1996, but only if the evidence 
pertaining to the existence and severity of the disorder 
shows that an increased rating is warranted at such an 
earlier date.  The Board notes that evidence from more than 
one year before the informal claim (i.e., evidence from prior 
to October 16, 1996), such as the letter of October 1991 by a 
VA neurologist, cannot form a basis for an earlier effective 
date.  See 38 C.F.R. § 3.400(o) (2000).

The evidence which has been developed in connection with the 
veteran's claim for additional compensation for service-
connected disabilities is summarized above. Regarding the 
claim for an effective date earlier than January 12, 1998, 
for assignment of a 100 percent rating for paraplegia of the 
lower extremities due to multiple sclerosis, the Board finds 
that an earlier effective date is not warranted because it is 
not factually ascertainable that there was an increase in the 
disability which occurred prior to January 12, 1998, but 
within the one year period prior to receipt of the informal 
claim.  The Board notes that 38 C.F.R. § 3.400(o) was 
intended to be applied to situations in which the date of 
increased disablement can be factually ascertained with a 
degree of certainty, and was not intended to cover situations 
where a disability gradually and imperceptibly worsened over 
a period of time.  See VAOPGCPREC 12-98.  The Board notes 
that the RO assigned an effective date of January 12, 1998, 
for the increased compensation for the lower extremities 
because that was the date that the medical evidence showed 
that paraparesis of the lower extremities and loss of use of 
the feet were present.  The January 1998 increase in 
disability of the lower extremities was also reported in the 
VA neurology examination conducted in November 1998.  In that 
report, it was noted that the condition had become 
progressively worse over the past six years, especially in 
1998, mostly with respect to the right arm and right leg.  
The Board notes that no other record during the relevant 
period demonstrates any significant increase in the severity 
of the veteran's disability.  By his own admission, the 
veteran has stated that the severity of his disability was 
not changing during the one year period preceding his claim.  
Accordingly, the Board concludes that the requirements for an 
effective date earlier than January 12, 1998, for assignment 
of a 100 percent rating for paraplegia of the lower 
extremities due to multiple sclerosis are not met. 

Regarding the claims for an effective date earlier than 
January 27, 1997, for a grant of service connection with a 40 
percent rating for paralysis of the right upper extremity due 
to multiple sclerosis, and entitlement to an effective date 
earlier than January 12, 1998, for assignment of a 70 percent 
rating for that disorder, the Board finds that the earliest 
date as of which it is factually ascertainable that there was 
an increase in disability from multiple sclerosis with 
resultant weakness of the right arm was January 27, 1997, and 
the earliest date as of which it is factually ascertainable 
that the veteran had paralysis of the right upper extremity 
was January 12, 1998.  The Board notes that January 27, 1997, 
is the date of the first VA medical record to show weakness 
and ataxia, right greater than left.  It was specifically 
stated that there was moderate involvement of the right arm.  
The Board also notes that paralysis of the right upper 
extremity was first noted in the VA medical record dated 
January 12, 1998.  Accordingly, the Board concludes that the 
requirements for an effective date earlier than January 27, 
1997, for a grant of service connection with a 40 percent 
rating for paralysis of the right upper extremity due to 
multiple sclerosis, and an effective date earlier than 
January 12, 1998, for assignment of a 70 percent rating for 
that disorder are not met.

Regarding the claim for entitlement to an effective date 
earlier than April 6, 1997, for a grant of service connection 
with a 40 percent rating for a hyperreflexic bladder due to 
multiple sclerosis, the Board finds that the earliest date as 
of which it is factually ascertainable that there was an 
increase in disability from multiple sclerosis with resultant 
hyperreflexic bladder is April 6, 1997.  That is the date of 
the VA medical treatment record that shows that the veteran 
first reported a complaint of urinary frequency.  
Accordingly, the Board concludes that the requirements for an 
effective date earlier than April 6, 1997, for a grant of 
service connection with a 40 percent rating for a 
hyperreflexic bladder due to multiple sclerosis are not met.

Finally, regarding the claim for entitlement to an effective 
date earlier than January 12, 1998, for special monthly 
compensation based on loss of use of three extremities 
(including the loss of use of both lower extremities with 
additional service-connected disabilities independently 
ratable as 100 percent disabling) and based on the need for 
aid and attendance, the Board finds that the earliest date as 
of which it is factually ascertainable that there was an 
increase in disability from multiple sclerosis resulting in 
loss of use of three extremities (including the loss of use 
of both lower extremities with additional service-connected 
disabilities independently ratable as 100 percent disabling) 
and the need for aid and attendance is January 12, 1998.  The 
Board notes that the special monthly compensation was based 
on paraplegia which was not found until the January 12, 1998, 
VA medical treatment.  Accordingly, the Board concludes that 
the requirements for an effective date earlier than January 
12, 1998, for special monthly compensation based on loss of 
use of three extremities (including the loss of use of both 
lower extremities with additional service-connected 
disabilities independently ratable as 100 percent disabling) 
and based on the need for aid and attendance are not met.



ORDER

1.  An effective date earlier than January 12, 1998, for 
assignment of a 100 percent rating for paraplegia of the 
lower extremities due to multiple sclerosis is denied.

2.  An effective date earlier than January 27, 1997, for a 
grant of service connection with a 40 percent rating for 
paralysis of the right upper extremity due to multiple 
sclerosis, and entitlement to an effective date earlier than 
January 12, 1998, for assignment of a 70 percent rating for 
that disorder are denied.

3.  An effective date earlier than April 6, 1997, for a grant 
of service connection with a 40 percent rating for a 
hyperreflexic bladder due to multiple sclerosis is denied.

4.  An effective date earlier than January 12, 1998, for 
special monthly compensation based on loss of use of three 
extremities (including the loss of use of both lower 
extremities with additional service-connected disabilities 
independently ratable as 100 percent disabling) and based on 
the need for aid and attendance is denied.  




		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 14 -


- 1 -


